Title: To James Madison from Anthony Merry, 7 January 1806
From: Merry, Anthony
To: Madison, James


                    
                        Sir,
                        Washington Janry. 7th. 1806
                    
                    His Majesty’s Subjects, the Inhabitants of Canada, have for a long Time past, especially since the Conclusion of the Treaty of Amity, Commerce and Navigation, between His Majesty and the United States in the Year 1794, and particularly in Virtue of the Third Article of that Treaty, and of the explanatory one concluded at Philadelphia in the Year 1796, which are still in Force, carried on a very extensive Trade with the different Indian Nations within the Territories of the United States, and this Trade had even been extended to several of those Nations inhabiting the Countries lying between the Rivers Mississippi and Missouri and along the Western and Eastern Banks of both, without its having met with any material Obstruction on the Part of the Spanish Government, probably from His Catholic Majesty’s Subjects not having occupied the Territory, or from the Extent of His Dominions in that Quarter not having been accurately defined. After the Territory in Question, Known by the general Name of Louisiana, had been ceded to the United States, the Canadian Merchants then considered that their Commerce with the Indian Nations throughout that Country could be carried on under the positive Right given to them by the abovementioned Articles of the Treaty, and they were encouraged to give a greater Latitude to it from that Period.
                    Shipments of valuable Cargoes were accordingly made last Year for that Destination with an Intention to carry them up the River Missouri, and as the Duties thereon were paid as usual at the Frontier Post of Michilimackinac, and they were permitted to pass into the Interior of the United States as heretofore, no Doubt could be entertained of the Legality of the Trade. The Merchants therefore were utterly astonished when they received Information from St. Louis in Upper Louisiana of a Proclamation, dated the 26th. August last, having been issued by Governor Wilkinson, prohibiting any Citizen or Subject of a Foreign Power from entering the Missouri for the Purpose of Indian Trade, or any Goods or Merchandize from being conveyed up that River which Should not have been manufactured in the United States, or imported by their Citizens, or by Persons residing within their Territories, unless, as is to be understood from the Terms of the Order, the Agents and other Persons engaged in the Traffic, not being of the foregoing Description, should take and subscribe an Oath of Fidelity to the United States, and of Abjuration to their own lawful Sovereign and all other Powers; and their Astonishment was, if possible, still increased when they learned that this Proclamation had been issued at the very Moment the British Traders arrived at St. Louis, and that their Goods and Merchandize had been detained there in Consequence of it.

This Information was accompanied with that of even the Canoemen hired for the Purpose of the Transport of the Merchandize not being allowed to enter the Missouri, whence the enormous Expence of hiring at St. Louis a new Set of Men to navigate the Boats up the River would bring so heavy a Charge upon the Merchandize and the Return Cargoes as, it is considered, would amount nearly to a Prohibition of the Trade altogether, even if no other Impediments to it had arisen.
                    I have just received, Sir, a Letter on this Subject from the Governor of His Majesty’s Province of Lower Canada, accompanying Copies, of which I have the Honor to transmit to you Transcripts inclosed, of a Memorial presented to him upon it by several of the Principal Merchants engaged in the Trade in Question, and of the Proclamation referred to in it of Governor Wilkinson.
                    I am persuaded, Sir, that this Ordinance must have been issued without the Authority of the Government of the United States, the more so as it was published so suddenly, and, as it would appear from this Circumstance, purposely to prevent the British Trade with the Indians, and I can therefore trust that the Justice of the Complaint which His Majesty’s Subjects have made in Consequence of this unexpected Event will, from the Known equitable Sentiments by which that Government are constantly guided, appear to them so manifest as that it will be sufficient for me only to have the Honor of laying the Case before you for the King’s Subjects to obtain immediate Redress by the Transmission of the necessary Orders to Governor Wilkinson to allow the British Traders to continue their Traffic without Hindrance or Molestation agreeably to the Terms of the Treaty. And I further trust that the Consideration of the Injuries they will sustain from a Delay in the Determination on this Head, because the Traffic of no less than Three Years, and the Capital invested in it for Two, are involved in the Event, will be an Inducement to the Government to cause the Orders in Question to be transmitted with all convenient Dispatch—(to explain the latter Circumstance, it may be necessary for me to add, what has been stated to me, that the Merchandize now detained at St. Louis forms the Trade for the last Year, that the Goods intended for this Year have already been imported into Canada and are there waiting the Issue of this Representation, and that those which would be required for the next Year must be ordered from England without Loss of Time in order that they may arrive at their Destination against the proper Season for carrying on the Trade). I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant
                    
                        Ant: Merry
                    
                